ACCEPTED
                                                                                        03-15-00462-CR
                                                                                                7470346
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 10/21/2015 10:45:03 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                             CAUSE NO. 03-15-00462-CR

            _________________________________________________
                                                            FILED IN
                                                    3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                         IN THE COURT OF APPEALS   10/21/2015 10:45:03 AM
                     FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AUSTIN DIVISION               Clerk
            _________________________________________________


DARRELL WAYNE LOVE                          §
                                            §
v.                                          §
                                            §
STATE OF TEXAS                              §

              _______________________________________________

                 APPELLANT’S FIRST MOTION TO EXTEND
                    TIME TO FILE APPELLANT’S BRIEF
              _______________________________________________




                                            Justin Bradford Smith
                                            Texas Bar No. 24072348
                                            Harrell, Stoebner, & Russell, P.C.
                                            2106 Bird Creek Drive
                                            Temple, Texas 76502
                                            Phone: (254) 771-1855
                                            FAX: (254) 771-2082
                                            Email: justin@templelawoffice.com

                                            ATTORNEY FOR APPELLANT



Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 1
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, DARRELL WAYNE LOVE, who files this First

Motion for Extension of Time to File Appellant’s Brief, and shows unto the Court

as follows:

                                              I.

       Appellant’s brief is due on or before October 22, 2015.

                                              II.

       Appellant seeks an additional thirty (30) days to file his brief, which should

make his brief due on or before November 23, 2015 (actual deadline falls on

Saturday, November 21, 2015).

                                             III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.             Preparation for oral argument to be held on November 5, 2015

                      in the capital murder case of Sherill Ann Small v. State, Cause

                      No. 14-15-00039-CR. The record is voluminous (23 volumes

                      of the Reporter’s Record; 1 Unsealed Clerk’s Record; 1 Sealed

                      Clerk’s Record; 2 Supplemental Clerk’s Record), and

                      preparation has been frequent since the case was set for oral



Appellant’s First Motion to Extend Time to File Appellant’s Brief              Page 2
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
                      argument on September 24, 2015 (e.g., September 29, 2015;

                      October 12, 2015; October 13, 2015; October 14, 2015;

                      October 15, 2015; October 16, 2015; October 19, 2015;

                      October 20, 2015).

       2.             Preparation and filing of, as well as legal research related to, a

                      supplemental brief amending the second issue in Sherill Ann

                      Small v. State, 14-15-00039-CR, as well as a motion for leave

                      to amend, a request for a supplemental clerk’s record, a letter to

                      the Court of Appeals regarding the lack of an objection from

                      the State to the amendment, etc.. Work was necessary after

                      learning the clerk’s file contained documents that were not a

                      part of the clerk’s record and that required the amendment of

                      issue two.     Also visited client in Gatesville regarding oral

                      argument, amending second issue, etc. Work performed on

                      September 30, 2015; October 1, 2015; October 2, 2015;

                      October 3, 2015; October 5, 2015; October 6, 2015; October 7,

                      2015.

       3.             Work related to reviewing record and drafting sixty-four page

                      brief (filed on September 23, 2015) in Dwayne McGowan v.



Appellant’s First Motion to Extend Time to File Appellant’s Brief                 Page 3
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
                      State, Cause No. Cause No. 07-15-00270-CR, involving a

                      complex issue of whether the Texas common law ability-to-pay

                      defense has been superseded by statute, and detailed

                      correspondence to client regarding same. (September 22, 2015;

                      September 23, 2015; September 24, 2015). [includes only the

                      days after which the thirty-day deadline to file a brief in the

                      instant case began]

       4.             Review record and perform legal research for brief that was due

                      on September 25, 2015 until extension granted in Santos

                      Salinas, Jr. v. State; Cause No. 13-15-00310-CR (September

                      24, 2015; September 25, 2015). [includes only the days after

                      which the thirty-day deadline to file a brief in the instant case

                      began]

       5.             Review record and perform legal research for brief that was due

                      on September 28, 2015 in In the Matter of C.P., 03-15-00276-

                      CV. (Work performed on September 25, 2015 and September

                      28, 2015). [includes only the days after which the thirty-day

                      deadline to file a brief in the instant case began]




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 4
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
       6.             Review record and perform legal research for briefs that were

                      due on September 23, 2015 and September 24, 2015 in

                      Raymond Ross Mormino, II v. State, Cause Nos. 10-15-00167-

                      CR and 10-15-00173-CR. Work performed on September 29,

                      2015.

       7.             Work related to new appeal (notice of appeal not yet filed):

                      a. In re: Harvey; Cause No. 267,051.          Drafting and filing

                         motion for new trial, motion to disregard jury answers, and

                         related orders. Work to be performed on October 21, 2015.

       8.             Work related to new case to go on appeal in In re: H.C.C.,

                      Cause No. 254,204, 426th District Court, Bell County, Texas.

                      (Drafting/Revising Proposed Final Order and coordinating with

                      trial counsel; letter to court regarding order) (September 24,

                      2015; September 25, 2015; September 29, 2015; October 7,

                      2015; October 15, 2015).

       9.             Work related to appeal, Fernando Smith v. State, Cause No. 10-

                      15-00263-CR, including review of part of file at courthouse in

                      Gatesville (on October 2, 2015) and ensuring trial counsel’s




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 5
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
                      presence at return from shock probation hearing held on

                      October 14, 2015 (work performed on October 13, 2015).

       10.            Legal research and related assistance with Samuel Corman v.

                      Alltell Communication, LLC, et al, Cause No. Cause No. CV

                      06815, Hamilton County, and/or case pending in federal court

                      (Civil Case No. 6:15-CV-264). Work performed on October 7,

                      2015; October 8, 2015; October 12, 2015.

       11.            Time lost completing “CLE Fifteen: Criminal Law 2014 (Top

                      Rated Topics from the Past Year)” (15.25 hours, including 3

                      hours ethics) (MCLE No: 901307940) (Viewed on or around

                      October 10, 2015; October 12, 2015; October 13, 2015).

       12.            Completing reporting requirements for court appointments

                      required by Article 26.04(j)(4), Code of Criminal Procedure.

                      Reporting required for eleven counties (Bastrop, Bell, Bosque,

                      Bowie, Burnet, Cass, Coryell, Limestone, Llano, McLennan,

                      Milam).

       13.            Will be attending part of Fall Bench/Bar CLE on October 22,

                      2015.




Appellant’s First Motion to Extend Time to File Appellant’s Brief              Page 6
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
       14.            Time lost taking car to dealership for service on the afternoon

                      of October 1, 2015.

       15.            Miscellaneous work related to cases not having cause numbers

                      because not yet pending (e.g., coordinating pre-suit mediation)

                      or are transactional (contract revision/review) (performed

                      variously over the course of the last month).

                                             IV.

       No previous extensions have been requested and granted in this matter.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to thirty (30) days from the date his brief is

currently due.




Appellant’s First Motion to Extend Time to File Appellant’s Brief               Page 7
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
                                                   Respectfully submitted:


                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith
                                                   Texas Bar No. 24072348

                                                   Harrell, Stoebner, & Russell, P.C.
                                                   2106 Bird Creek Drive
                                                   Temple, Texas 76502
                                                   Phone: (254) 771-1855
                                                   FAX: (254) 771-2082
                                                   Email: justin@templelawoffice.com

                                                   ATTORNEY FOR APPELLANT



                            CERTIFICATE OF SERVICE

       I hereby certify that, on October 21, 2015, a true and correct copy of the

Appellant’s First Motion to Extend Time to File Appellant’s Brief was provided to

counsel via the method indicated below:

       Bob Odom
       Bell County District Attorney’s Office
       P.O. Box 540
       Belton, Texas 76513
       Email: DistrictAttorney@co.bell.tx.us
       VIA ESERVICE
             Attorneys for State of Texas

                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 8
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR